Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (U.S. Patent Application Pub. 2015/0295674 A1) in view of Kawaguchi et al. (U.S. Patent Application Pub. 2017/0047990 A1).
Regarding claim 1, Inoue teaches in FIG. 1 an optical transmission system configured to connect, using an optical transmission line, and aggregate a plurality of optical cross connect (OXC) devices (the branching unit are equivalent to the OXC devices) that switches wavelength paths of optical signals between transponder devices (the stations are equivalent to the transponder devices) that relay optical signals transmitted to and from a communication device, wherein an OXC device of the plurality of OXC devices includes: a first control part (Inoue teaches in FIG. 2 optical path failure detector 202), when optical input interruption in which an optical signal input from the optical transmission line is interrupted is detected, configured to output wavelength information indicating a wavelength of the optical signal in which the optical input interruption has occurred, and path information on a path of the optical transmission line in which the optical input interruption has occurred (Inoue teaches in FIG. 3 light wavelength detector for detecting interruption and the wavelength database contains information about the path including the wavelength used by the path). The differences between Inoue and the claimed invention are (a) Inoue does not teach generating an alarm, and (b) Inoue does not teach a transponder device of the plurality of transponder devices includes a second control part configured to notify of an external failure of the transponder device based on the both pieces of information and the alarm information included in the generated alarm signal. Kawaguchi et al. teaches in FIG. 2 a WDM transmission system. The transmission node and the reception node contain transponders and equivalent to transponder device of instant claim and the WSS is equivalent to the OXC of instant claim. Kawaguchi et al. teaches in paragraphs [0033], [0044] and FIG. 9 that when the controller 17 determines that a failure occurs in a certain wavelength, the controller generates an alarm message indicating the wavelength that fails by setting a bit corresponding to the wavelength from “0” to “1” in wavelength channel alarm (WCA) field. Kawaguchi et al. teaches in paragraphs [0046]-[0047] that the controller 17 of the reception node (equivalent to the second control part of instant claim) receives the WCA information and the error detected by the receiving transponder and sends a receive wavelength channel fail (RWC) information to an upstream apparatus. One of ordinary skill in the art would have been motivated to combine the teaching of Kawaguchi et al. with the system of Inoue because Kawaguchi et al. addresses the issue of equipment failure for a single wavelength which has not be addressed by Inoue.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate alarm for a wavelength channel failure, as taught by Kawaguchi et al., in the system of Inoue.
Claim 4 is rejected based on the same reason as that for rejecting claim 1.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Kawaguchi et al. as applied to claims 1 and 4 above, and further in view of Boduch et al. (U.S. Patent Application Pub. 2019/0081723 A1).
Inoue and Kawaguchi et al. have been discussed above in regard to claims 1 and 4. The difference between Inoue and Kawaguchi et al. and the claimed invention is that Inoue and Kawaguchi et al. do not teach that an optical coupler is inserted into an optical transmission line coupling the OXC device and the transponder device, and the alarm signal generated by the generation part is transmitted from the OXC device to the transponder device through the optical coupler. The Examiner notes that Kawaguchi et al. teaches in FIG. 2 that in reception node 22, the signal after the first amplifier 11 is branched into two, one for the through traffic and the other for the add/drop traffic. An optical coupler is commonly used for branching an optical signal. Nevertheless, the Examiner cites Boduch et al. for teaching a coupler for branching an optical signal in an add/drop multiplexer. Boduch et al. teaches in FIG. 9 a two-degree Reconfigurable Optical Add/Drop Multiplexer (ROADM), similar to the reception node 22 of FIG. 2 of Kawaguchi et al., comprising an optical coupler 930 for branching incoming signal into two branches, one is the drop traffic to the transponders and the other is the through traffic output from port 902b. One of ordinary skill in the art would have been motivated to combine the teaching of Boduch et al. with the modified system of Inoue and Kawaguchi et al. because a coupler has multiple outputs for branching an optical signal.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a coupler for branching an optical signal, as taught by Boduch et al., in the modified system of Inoue and Kawaguchi et al.
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl30 November 2022



/SHI K LI/Primary Examiner, Art Unit 2637